DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,582,875. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all the limitations of the instant application.
Instant Application
U.S. Patent 10,582,875
1. A brainwave actuated apparatus, comprising: a brainwave sensor for outputting brainwave signals; an effector responsive to an input signal to provide stimulus to a user: a controller operatively connected to an output of the brainwave sensor to receive the brainwave signals and a control input to the effector, said controller adapted to: determine brainwave characteristics of the brainwave signal output by the brainwave sensor, the characteristics indicative of a brain state of the user; and derive a control signal to provide stimulus by the effector based at least in part on the brain state, wherein the control signal is configured to provide the stimulus.
1. A brainwave actuated apparatus, comprising: eyeglass frames; a plurality of brainwave sensors attached to the eyeglass frames for outputting a plurality of brainwave signals; an effector responsive to an input signal to provide biofeedback to a user… and a controller operatively connected to an output of the plurality of brainwave sensors to receive the plurality of brainwave signals… and a control input to said effector, said controller adapted to: determine brainwave characteristics of the plurality of brainwave signals output by said brainwave sensor, the characteristics indicative of a brain state… and derive a control signal to provide a vibrotactile stimulus from said effector to the user, the vibrotactile stimulus based at least in part on the characteristics…
2. The apparatus of claim 1, wherein the stimulus comprises electrical stimulus.
1. …derive a control signal to provide stimulus by the effector
11. A method for providing brainwave actuated stimulus, the method comprising: sensing a brainwave signal using a brainwave sensor; determining brainwave characteristics of the brainwave signal, the characteristics indicative of a brain state of a user; and deriving a control signal to provide stimulus by an effector based at least in part on the brain state, wherein the control signal is configured to provide the electrical stimulation; and providing the electrical stimulation using the effector.
12. A performance improving method, comprising: sensing a plurality of brainwave signals from a plurality of brainwave sensors; determining brainwave characteristics of the plurality of brainwave signals the characteristics indicative of a brain state; determining desired brainwave characteristics indicative of a desired brain state with frequencies that correspond to a desired relaxation and a desired concentration; and vibrating a device, the device having a transducer to receive tactile input, the vibrating based upon said received tactile input …to provide vibratory biofeedback to a user…
12. The method of claim 11, wherein the stimulus comprises electrical stimulation.
12. …vibrating a device, the device having a transducer to receive tactile input…



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mullett U.S. PGPub 2003/0100931.
Regarding claims 1 and 11, Mullett discloses a brainwave actuated apparatus, comprising: a brainwave sensor for outputting brainwave signals (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3); an effector responsive to an input signal to provide stimulus to a user (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3); a controller operatively connected to an output of the brainwave sensor to receive the brainwave signals and a control input to the effector (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3), said controller adapted to: determine brainwave characteristics of the brainwave signal output by the brainwave sensor, the characteristics indicative of a brain state of the user (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3); and derive a control signal to provide stimulus by the effector based at least in part on the brain state, wherein the control signal is configured to provide the stimulus (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3).
 	Regarding claims 2, 12 and 20, Mullett discloses the apparatus of claim 1, wherein the stimulus comprises electrical stimulus (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3).
 	Regarding claim 3, Mullett discloses the apparatus of claim 1, wherein the effector comprises the brainwave sensor (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3).
 	Regarding claims 4 and 13, Mullett discloses the apparatus of claim 1, wherein the controller is further adapted to determine that the brain state of the user is a brain state indicative of pain (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3).
 	Regarding claims 5 and 14, Mullett discloses the apparatus of claim 4, wherein intensity of the stimulus is dependent upon a degree of pain (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3).
 	Regarding claims 6 and 15, Mullett discloses the apparatus of claim 1, wherein the controller is further adapted to determine that the brain state of the user is a target brain state (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3).
 	Regarding claims 7 and 16, Mullett discloses the apparatus of claim 2, wherein the electrical stimulus comprises electroanalgesic stimulation (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3).
 	Regarding claims 8 and 18, Mullett discloses the apparatus of claim 1, wherein intensity of the stimulus is dependent upon the control signal (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3).
 	Regarding claims 9 and 19, Mullett discloses the apparatus of claim 1, wherein the controller is further adapted to provide stimulus to a third party using the control signal (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3, wherein user is also a third party to the administrator of the therapy). 
 	Regarding claim 10, Mullett discloses the apparatus of claim 1, wherein the apparatus is at least one of a body-borne apparatus, a handheld apparatus, an apparatus worn on the body, an apparatus implanted partially on or in a body, an apparatus partially implanted and partially worn on a body, and a partially handheld apparatus (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3).
 	Regarding claim 17, Mullett discloses the method of claim 16, wherein the electroanalgesic stimulation comprises transcutaneous electrical nerve stimulation (TENS). (e.g. pg. 1, ¶10; pg. 4-5, ¶48-55; pg. 11, ¶116-127; Fig. 1-3).
Relevant Prior Art
Chiao et al. U.S. PGPub 2009/0157141 discloses a controller adapted to: derive a control signal to provide stimulus by the effector based at least in part on the brain state, wherein the control signal is configured to provide the stimulus (e.g. pg. 3, ¶52; pg. 7, ¶77; Fig. 1, 28A and 31).
Pless U.S. PGPub 20070213783 discloses a controller adapted to: derive a control signal to provide stimulus by the effector based at least in part on the brain state, wherein the control signal is configured to provide the stimulus (e.g. pg. 4, ¶53-57; Fig. 3 and 16).
Saab U.S. PGPub 2013/0066394 discloses a controller adapted to: derive a control signal to provide stimulus by the effector based at least in part on the brain state, wherein the control signal is configured to provide the stimulus (e.g. pg. 5, ¶67-70; pg. 6, ¶77; Fig. 2A and 2B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
December 15, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116